DETAILED ACTION

Applicant’s response to the Restriction/Election Requirement received on 3/12/21 has been entered. Applicant’s election of Group I without traverse is acknowledged. Claims 146-165 are pending in this application. Claims 164-165 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/21. Claims 146-163 are therefore currently under examination. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/19/2020, 12/4/2020, 3/12/21, and 3/15/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 146, 148-153, and 157-159 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication 2006/0270003 (11/30/2006), hereafter referred to as Arnott et al.
Arnott et al. teaches the generation of transgenic mammals, preferably mice, whose germline encodes sequence encoding both human IL-17A and human IL-17F, referred to as IL-17A/F, where the transgenic mammals express a dimer of IL17A and IL17F (IL-17A/F) (Arnott et al., paragraphs   abstract, 18, 228, 291, 439, and 456-459). Arnott et al. further teaches that the sequence for human IL-17A is SEQ ID NO:3 which is 100% identical to SEQ ID NO:4 as set forth in the instant application (Arnott et al., Figure 3 and SEQ ID NO:3). Note as well that Arnott et al. teaches that expression of human IL-17A/F involves the provision of the sequences of both human IL-17A and human IL-17F (Arnott et al., paragraphs 439, and 456-457).  In addition, Arnott et al. teaches testing a compound in a transgenic mammal expressing the human IL-17A/F heterodimer to treat a pathological condition associated with IL-17A/F expression, where the transgenic mammal expressing human IL-17A/F is treated with a therapeutic reagent,  and compared to an untreated transgenic mammal (Arnott et al., paragraphs 228, and 294). Arnott et al. discloses that potential therapeutic agents include antibodies specific for the human IL-17 A/F heterodimer  (Arnott et al., paragraphs 19 and 21). Arnott et al., also teaches that pathological conditions associated with IL-17A/F include psoriasis (Arnott et al., paragraphs 15 and 23). Thus, by teaching all the limitations of the claims as written, Arnott et al. anticipates the instant invention as claimed. 

Claims 146, 148-153, and 157-159 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication 2007/0196371 (8/23/07), hereafter referred to as Kuestner et al.
Kuestner et al. teaches transgenic mice engineered to over-express the either IL-17F, 
IL-17A or the IL-17RC gene in all tissues or under the control of a tissue-specific or tissue-preferred regulatory element, and which can serve as models for human disease caused by excess IL-17F, IL-17A or IL-17RC (Kuestner et al. paragraphs  329).  Kuestner et al. further teaches the human IL17A which is a sequence of  SEQ ID NO:14 which is identical to SEQ ID NO:4 (Kuestner et al., paragraph 27, 46,  SEQ ID NO:14). Kuestner et al. further teaches that antagonists to IL-17A activity, such as human IL-17RC soluble receptors and antibodies targeting IL-17A can be tested in transgenic mice overexpressing human IL-17A for the therapeutic treatment of inflammatory diseases, and in particular the treatment of psoriasis. (paragraphs 24 and 285). Thus, by teaching all the limitations of the claims as written, Kuestner et al. anticipates the instant invention as claimed. 

	Claims 146, 151-153, and 160 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0197441 (8/23/07), hereafter referred to as Rixon et al.
Rixon et al. teaches transgenic mice can be engineered to over-express the either IL-17F, 
IL-17A or the IL-17RA gene in all tissues or under the control of a tissue-specific or tissue-preferred regulatory element, and which can serve as models for human disease caused by 
excess IL-17F, IL-17A or IL-17RA (paragraphs 268-279).  Rixon et al. teaches that the IL-17A and IL-17RA are human and that the sequences of these proteins are known in the prior art or can be determined (Rixon et al., paragraphs 2, 18, and 87-88).  Rixon et al. further teaches that antagonists to IL-17A activity, such as human IL-17RA soluble receptors and antibodies targeting IL-17A can be tested in transgenic mice overexpressing human IL-17A for the therapeutic treatment of inflammatory diseases, and in particular the treatment of psoriasis. (paragraphs 26 and 225). Thus, by teaching all the limitations of the claims as written, Rixon et al. anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 146-155, and 157-163 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0197441 (8/23/07), hereafter referred to as Rixon et al., in view of U.S Patent Application Publication 2007/0196371 (8/23/07), hereafter referred to as Kuestner et al., UniProtKB/Swiss-Prot. Accession number AC-Q96F46 (2002)-human IL-17RA,  U.S. Patent 9,565,841 (2017), hereafter referred to as Wang et al., and U.S. Patent Application Publication 2013/0254907 (2013), hereafter referred to as Zhu et al.
Rixon et al. teaches transgenic mice can be engineered to over-express the either IL-17F, IL-17A or the IL-17RA gene in all tissues or under the control of a tissue-specific or tissue-preferred regulatory element, and which can serve as models for human disease caused by excess IL-17F, IL-17A or IL-17RA (paragraphs 268-279).  Rixon et al. teaches that the IL-17A and IL-17RA are human and that the sequences of these proteins are known in the prior art or can be determined (Rixon et al., paragraphs 2, 18, and 87-88).  Rixon et al. further teaches that antagonists to IL-17A activity, such as human IL-17RA soluble receptors and antibodies targeting human IL-17A or human IL-17RA can be tested in transgenic mice overexpressing human IL-17A or human IL-17RA for the therapeutic treatment of inflammatory diseases, and in particular the treatment of psoriasis. (paragraphs 26 and 225).
Rixon et al. differs from the instant claims by not specifically teaching the sequences of human IL-17A and human IL-17RA, and further does not specifically suggest to express both human IL-17A and human IL-17RA in a transgenic mouse, and/or where one or both of the human IL-17A and human IL-17RA sequences are inserted into the endogenous mouse IL-17 and/or mouse IL-17RA gene loci respectively. Kuestner et al. supplements Rixon et al. by teaching similar transgenic mice engineered to over-express IL-17A in all tissues or under the control of a tissue-specific or tissue-preferred regulatory element, and further teaches human IL17A which has a sequence of  SEQ ID NO:14 which is identical to SEQ ID NO:4 (Kuestner et al., paragraph 27, 46, 329, and SEQ ID NO:14). In regards to the sequence of human IL17RA, as noted by Rixon et al., the sequence of human IL-17RA was known in the prior art, see UniProtKB/Swiss-Prot. Accession number AC-Q96F46 (2002)-human IL-17RA, which is 100% identical to SEQ ID NO:32. Therefore, in view of the direct teachings of Rixon et al. to make a transgenic mouse whose genome encodes human IL-17A or human IL-17RA whose sequences are known in the prior art, and the teachings of Kuestner et al. and AC-Q96F46 for just such human IL-17A and IL-17RA sequences respectively, it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a transgenic mouse whose genome encodes a human IL-17A sequence 100% identical to SEQ ID NO:4 or a human IL-17RA sequence 100% identical to SEQ ID NO:32 with a reasonable expectation of success. 
In regards to transgenic mammals/mice whose genome comprises both human IL-17A and human IL-17RA encoding sequences, Wang et al. and Zhu et al. supplements Rixon et al. by providing motivation to express a human cytokine/human cytokine receptor pair in a transgenic mouse, and further provides motivation to insert each human gene into its respective endogenous gene locus in the mouse. Wang et al. teaches murine animals, e.g., mice or rats, in which the IL-4 and/or IL-4R.alpha genes of the non-human animal are replaced at the endogenous non-human loci with human IL-4 and/or IL-4R.alpha genes comprising sequences encoding human or humanized IL-4 and/or IL-4R.alpha. proteins, respectively, such that the human sequences are under control of the endogenous regulatory elements (Wang et al., paragraphs 6-9). Wang et al., as noted, teaches that the IL-4 and/or IL-4Ralpha sequences can be fully human or humanized. In one embodiment, Wang et al. teaches that a transgenic mouse whose genome comprises a humanized IL-4R.alpha.  gene comprising a replacement of rodent IL-4R.alpha. ectodomain-encoding sequence with human IL-4R.alpha.  ectodomain-coding sequence, wherein the humanized IL-4R.alpha.  gene comprises a rodent IL-4R.alpha.  transmembrane sequence and a rodent IL-4R.alpha.  cytoplasmic sequence, wherein the humanized IL-4R.alpha.  gene is under control of endogenous rodent IL-4R.alpha.  regulatory elements at the endogenous IL-4R.alpha.  locus, and wherein the rodent further comprises a humanized IL-4 gene encoding a human or humanized IL-4 protein, wherein the humanized IL-4 gene is under control of endogenous rodent IL-4 regulatory elements at the endogenous IL-4 locus (Wang et al., paragraph 50). In another embodiment, Wang teaches a transgenic mouse whose genome comprises replacement of rodent IL-4R.alpha.  gene sequence encoding rodent IL-4R.alpha. protein with a human IL-4R.alpha.  nucleic acid sequence comprising one or more exons of the human IL-4R.alpha.  gene sequence to form a modified, humanized IL-4R.alpha.  gene encoding human or humanized IL-4R.alpha.  protein, wherein the replacement is at an endogenous rodent IL-4R.alpha.  locus and the humanized IL-4R.alpha.  gene sequence comprising one or more exons of the human IL-4R.alpha.  gene sequence and encoding human or humanized IL-4R.alpha.  protein is operably linked to rodent regulatory elements or sequences (e.g., 5' and/or 3' regulatory elements) at the endogenous rodent IL-4R.alpha. locus (Wang et al., paragraph 71). Wang et al. also teaches that the ligand/receptor transgenic mice can be used for the evaluation of therapeutic efficacy of human-specific IL-4 and IL-4R.alpha.  protein antagonists (Wang et al., paragraph 7). Finally, Wang et al. teaches that the benefits of expressing both the human cytokine and its cognate receptor in a transgenic mouse include the ability to test antagonists which do not interact with endogenous IL-4 or IL-4Ralpha (Wang et al., paragraph 7). Specifically, Wang et al. teaches that the evaluation of pharmacokinetics (PK) and pharmacodynamics (PD) of therapeutic molecules that specifically target human IL-4 or human IL-4R.alpha.  proteins cannot properly be determined in non-human animals because these therapeutic molecules do not target the endogenous IL-4 or IL-4R.alpha.  proteins (Wang et al., paragraph 6). Zhu et al. further supplements Rixon et al. and Wang et al. by teaching transgenic mice in which genes encoding for both a human ligand and its cognate human receptor, such as human VEGF and human VEGFR, or  human GM-CSF and human GM-CSFR genes, are knocked into their mouse counterpart genes under operative control of the endogenous regulatory elements (Zhu et al. paragraphs 10, 19, 86-87).  Zhu et al., like Wang et al., teaches that one of the drawbacks for using non-human animals in research of human diseases and preclinical trials is that a drug showing efficacy when applied to animals may not be effective in human due to the difference between target human protein and animal protein (Zhu et al., paragraph 4). Zhu et al. teaches the need to develop animal models in which a human gene expressing a human protein has been introduced and preferably into the corresponding endogenous animal gene in order to prevent the endogenous protein from interfering with the candidate drug interacting with the human protein (Zhu et al., paragraph 5). Zhu et al. further teaches the transgenic mice having only one human gene have limitations in searching for and evaluating drug candidates in treating human disease because the drug candidates often need to act in a desired way on a targeted protein-protein interaction that underlies the physiological process of the human diseases (Zhu et al., paragraph 6). Zhu give as an example a neutralizing antibody of human VEGF which inhibits angiogenesis by blocking human VEGF's binding to human VEGF receptor, where the neutralizing antibody candidate may not show any effect on transgenic mice expressing only human VEGF as the expressed human VEGF may not interact in the same manner with murine VEGF receptor as with human VEGF receptor, and therefore transgenic mice expressing both human proteins involved in the targeted protein-protein interaction that underlies the physiological process of the human diseases are needed (Zhu et al., paragraph 6). 
Therefore, in view of the motivation provided by Wang et al. and Zhu et al. to test/screen for antagonists of human cytokines and human cytokine receptors associated with human disease in a mouse model which expresses both the human cytokine and its cognate human receptor in order to properly evaluate the activity of species specific antagonists on ligand/receptor interactions, and the further detailed teachings of Wang et al. and Zhu et al. for methods of producing a transgenic mouse expressing both a human cytokine and its cognate human receptor by knocking in both human genes into their respective endogenous loci, it would have been prima facie obvious to the skilled artisan to modify the transgenic mice taught by Rixon et al. to express both human or humanized IL-17A and human IL-17RA, and to further express these human or humanized IL-17A and human IL-17RA polypeptides from the endogenous mouse loci, thereby knocking out expression of the endogenous genes, and to use these double knockin mice to screen for therapeutic antagonists of IL-17A and/or IL17RA with a reasonable expectation of success. 

Claim 156 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0197441 (8/23/07), hereafter referred to as Rixon et al., in view of U.S Patent Application Publication 2007/0196371 (8/23/07), hereafter referred to as Kuestner et al., UniProtKB/Swiss-Prot. Accession number AC-Q96F46 (2002)-human IL-17RA, U.S. Patent 9,565,841 (2017), hereafter referred to as Wang et al., and U.S. Patent Application Publication 2013/0254907 (2013), hereafter referred to as Zhu et al., as applied to claims 146-155, and 157-163 above, and further in view of Fischer et al. (2015) Arth.&Rheum., Vol. 67(1), 51-62. doi.org/10.1002/art.38896, pages 1-19.  
As set forth above, Rixon et al. in view of Kuestner et al., AC-Q96F46, Wang et al. and Zhu et al. provide the teachings and motivation to make a transgenic animal, particularly a mouse, which expresses human or humanized IL-17A and human IL-17RA polypeptides from the endogenous mouse loci, thereby knocking out expression of the endogenous genes, and to use these double knockin mice to screen for therapeutic antagonists of human IL-17A and/or human IL17RA for the treatment of inflammatory diseases with a reasonable expectation of success. 
Rixon et al., Wang et al. and Zhu et al. differ from the instant invention as set forth in claim 156 by not teaching to further express human TNF-alpha in the mice. However, transgenic mice expressing human TNF-alpha were known in the prior art at the time of filing. Fischer et al. teaches TNF-alpha transgenic mice (Fischer et al., page 4). Fischer et al. further teaches that IL-17 and TNF-alpha exert an additive/synergistic effect on inflammation in diseases such as rheumatoid arthritis (RA) and teaches to test anti-IL-17 and anti-TNF-alpha antibodies, or a bispecific anti-IL-17 and anti-TNF-alpha antibody in human TNF-alpha transgenic mice (Fischer et al., pages 3-5). Therefore, in view of the teachings of Fischer et al. concerning the additive/synergistic effect of IL-17 and TNF-alpha on inflammation, and the further teaching of Fischer et al. to test antibodies or bispecific antibodies against IL-17 and TNF-alpha for their effects in transgenic mice, it would have been prima facie obvious to the skilled artisan at the time of filing to further breed mice transgenic for human IL-17 or human IL-17 and human IL-17RA with mice transgenic for human TNF-alpha in order to more effectively study the effects of the combination of anti-human IL-17 and anti-human TNF-alpha antibodies, or a bispecific anti-IL17/TNF-alpha antibody, on inflammation with a reasonable expectation of success. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633